     Case 2:16-cv-01997-JAM-JDP Document 44 Filed 11/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GENE E. EVANS,                                    Case No. 2:16-cv-01997-JAM-JDP (PC)
12                         Plaintiff,                   ORDER DENYING PLAINTIFF’S MOTION
                                                        FOR SERVICE
13             v.
                                                        ECF No. 43
14    K. LASSITER, et al.,
15                         Defendants.
16

17            On November 12, 2020, plaintiff filed a motion that appears to be seeking service of his

18   complaint. ECF No. 43. Service has already been ordered and is underway. See ECF Nos. 31,

19   32. Thus, plaintiff’s request for service—to the extent that is what he is seeking—is denied as

20   moot. Plaintiff also appears to be seeking settlement of the case. ECF No. 43. At this date,

21   before all parties have been served and appeared on the docket, it would be premature to mandate

22   a settlement conference. Accordingly, plaintiff’s motion for service, ECF No. 43, is denied.

23
     IT IS SO ORDERED.
24

25
     Dated:         November 16, 2020
26                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
     Case 2:16-cv-01997-JAM-JDP Document 44 Filed 11/16/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
